      Case 2:96-cr-00258-WFN        ECF No. 413   filed 11/14/19   PageID.2164 Page 1 of 1



                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
 1                                                                     EASTERN DISTRICT OF WASHINGTON



 2                                                                     Nov 14, 2019
 3                                                                          SEAN F. MCAVOY, CLERK



 4
 5                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WASHINGTON
 6
 7    UNITED STATES OF AMERICA,
                                                       Nos. 2:96-CR-0257-WFN-1
 8                                 Plaintiff,               2:96-CR-0258-WFN-1
                -vs-                                        2:96-CR-0259-WFN-1
 9
      VERNE JAY MERRELL,
10    CHARLES HARRISON BARBEE, and                     ORDER DISMISSING
      ROBERT SHERMAN BERRY                             COUNTS 3S AND 7S
11
                                   Defendants.
12
13              Based on the Government's Response to the Court's Order to Show Cause it appears
14   that the Government agrees that the counts predicated on violation of 18 U.S.C. § 844(i)
15   should be dismissed. Accordingly,
16              IT IS ORDERED that Counts 3S and 7S are DISMISSED WITHOUT
17   PREJUDICE as to each of the above-named Defendants.
18              The District Court Executive is directed to file this Order and provide copies to
19   counsel.
20              DATED this 14th day of November, 2019.
21
22
23
                                                       WM. FREMMING NIELSEN
24
     11-12-19                                   SENIOR UNITED STATES DISTRICT JUDGE
25
26
27
28


     ORDER
